Citation Nr: 0946997	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  03-33 448	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 decision of the RO in St. 
Petersburg, Florida, that denied the Veteran's claim for 
service connection for sarcoidosis.

In September 2004, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  In a January 2005 
decision, the Board denied service connection for 
sarcoidosis. 

The Veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court), which in an 
August 2006 Order, granted a joint motion for remand filed by 
both parties to the case, vacating the Board's January 2005 
decision and remanding the case for compliance with the terms 
of the joint motion.  The Board then remanded the case to the 
RO in May 2007 for additional evidentiary development.  Such 
development having been accomplished, the matter is once 
again before the Board for further appellate consideration.

In correspondence of October 2009, the Veteran provided 
copies of several medical records which were already in the 
claims file, and argued that the VA had failed to consider 
several of the medical reports he had previously provided.  
As all the medical evidence to which he refers in his letter 
was contained in the file and available for review at the RO 
level, the Board finds that no due process violation has 
occurred.  Furthermore, the undersigned Veterans Law Judge 
has in fact reviewed all the relevant medical evidence and 
considered it in reaching the decision below.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).



FINDING OF FACT

Sarcoidosis is not shown to have been incurred in, aggravated 
by, or otherwise related to active military service.


CONCLUSION OF LAW

Service connection for sarcoidosis is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGAND CONCLUSION

The Veteran contends that he initially contracted sarcoidosis 
during service, when he sustained an infection and detachment 
of his left retina.  He asserts that the disease then went 
into remission and that the episode of pulmonary sarcoidosis 
which he sustained in 1964 represented the re-occurrence of 
sarcoidosis, rather than the initial episode of the disease.  
He therefore contends that service connection for sarcoidosis 
is warranted, on the premise that his initial episode was the 
retinitis in service.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Review of the claims file shows that the Veteran was informed 
of the first three elements with regard to his claim for 
entitlement to service connection for sarcoidosis in a letter 
of May 2003, prior to the initial adjudication of the claim.  
He was provided information regarding ratings and effective 
dates in a June 2007 letter.

The Veteran has submitted VA and private medical records in 
support of his claim.  He has been provided with multiple VA 
examinations pertinent to sarcoidosis, including two 
performed in compliance with the Court's August 2006 order.  
He and his representative have presented relevant written 
argument in support of his claims and he has presented sworn 
testimony during a hearing on appeal.  We are satisfied that 
all relevant and obtainable evidence necessary to decide the 
issue presented has been obtained.  All relevant records and 
contentions have been carefully reviewed.  Thus, the Board 
concludes that VA has satisfied its duties to notify and 
assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

Sarcoidosis is a disorder resulting in noncaseating 
granulomas in one or more organs and tissues; etiology is 
unknown.  The lungs and lymphatic system are most often 
affected, but sarcoidosis may affect any organ, including the 
eyes.  Sarcoidosis is thought to be due to an inflammatory 
response to an environmental exposure.  The result of the 
inflammatory process is formation of noncaseating granulomas, 
the pathologic hallmark of sarcoidosis.  MERCK MANUALS ONLINE 
MEDICAL LIBRARY, Pulmonary Disorders, Sarcoidosis (2006-2008).

The Veteran's service medical records are negative for any 
complaints of findings of sarcoidosis.  The records show that 
in September 1951, the Veteran was hospitalized for 
complaints of a blind spot in the center of vision of the 
left eye for a one week duration.  While the Veteran was 
hospitalized, he underwent ophthalmologic surgery to reattach 
the retina.  Upon his discharge, he was diagnosed with the 
following: (1) retinitis of the left eye, and (2) 
degeneration of macula, post inflammatory, secondary to 
diagnosis number one.  In March 1953, the Veteran underwent a 
separation examination.  At that time, an x-ray of the 
Veteran's chest was reported to be negative, and the 
Veteran's lungs and chest were clinically evaluated as 
"normal."  The Veteran's eyes were clinically evaluated as 
"abnormal," and it was noted that the Veteran had 
degeneration of the retina of the left eye.  It was also 
reported that the Veteran had been hospitalized for 21 days 
in September 1951 for a "fluid spot" of the left eye, and 
that he had loss of central vision.

In July 1953, the Veteran underwent a VA examination.  At 
that time, an x-ray of the Veteran's heart and lungs was 
reported to be essentially negative.  Service connection for 
inactive retinitis of the left eye was granted in August 
1953, and a 10 percent disability rating was assigned, 
effective as of the Veteran's discharge from service.  The 
10 percent disability rating has thus been in effect since 
April 1953.  Under governing regulation, a disability which 
has been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud.  38 C.F.R. § 3.951.  The 10 percent rating is 
thus preserved at that level.

In a Statement in Support of Claim (VA Form 21-4138), dated 
in February 2002, the Veteran stated that while he was in the 
military, he experienced vision problems which were diagnosed 
as "retinal residuals."  The Veteran maintained that his 
vision problem was "caused by sarcoidosis and not retinal 
residuals."  He noted that according to medical literature, 
sarcoidosis manifested itself as an inflammation of the eye 
which resulted in permanent scarring.  The Veteran reported 
that at present, he had difficulty breathing which he felt 
was a result of his sarcoidosis.  He submitted a private 
medical statement from C.M.G., M.D., an ophthalmologist, in 
support of his contentions.  In the private medical statement 
from Dr. G., dated in February 2002, Dr. G. indicated that he 
had examined the Veteran in December 2001, at which time the 
Veteran was found to have a visual acuity of 20/25 in the 
right eye, and 20/25 in the left eye, without correction.  
According to Dr. G., a well circumscribed old chorioretinal 
lesion was observed superior to the foveal avascular zone in 
the left eye.  Dr. G. noted that angiography demonstrated 
that the chorioretinal lesion was a "late staining lesion."  
He stated that since the  Veteran suffered from sarcoidosis, 
it was his opinion that the  Veteran's scar was probably 
related to an old inflammatory process due to his 
sarcoidosis.  According to Dr. G., as of the date of his 
examination of the veteran, there was no active disease in 
either eye.

In June 2002, the RO received private medical records from 
B.L.B., M.D., a cardiologist, from September 1998 to April 
2002.  The records show that in March 2002, it was noted that 
the Veteran was treated for complaints of shortness of breath 
which was possibly secondary to sarcoidosis.  The assessment 
was that the Veteran was stable cardiovascularly and that the 
shortness of breath was "unlikely carpial etiology."  The 
Veteran subsequently underwent pulmonary function tests which 
showed that his lung volumes and diffusing capacity were 
within normal limits.  The spirometry demonstrated small 
airways disease.  The diagnosis was early airways disease.

In June 2002, the RO received private medical statements from 
J.K.L., M.D., dated on April 1, 2002, and on April 11, 2002.  
In the statement dated on April 1, 2002, Dr. L. indicated 
that she had recently examined the Veteran for complaints of 
shortness of breath.  Dr. L. stated that the Veteran's past 
medical history was significant for sarcoidosis.  She noted 
that according to the Veteran, in 1963, he had a lung and 
liver biopsy and was diagnosed with sarcoidosis.  The Veteran 
was subsequently treated with prednisone and INH (isoniazid).  
Other problems included coronary artery bypass graft in 1988, 
stent placement in 1995, radical prostatectomy in 1998, non-
insulin-dependent diabetes mellitus in 2002, chronic low back 
pain, and chronic anemia.  Dr. L. reported that she had 
reviewed the Veteran's March 2002 pulmonary function studies 
and found that they demonstrated early airway disease, normal 
lung volumes, and normal diffusing capacity.  According to 
Dr. L., a chest x-ray from September 2000 showed 
hyperinflation, but no pulmonary consolidation, and the heart 
size was normal.  Dr. L. stated that following the  Veteran's 
physical examination, it was her opinion that the Veteran's 
shortness of breath was most likely not due to sarcoidosis. 
Dr. L. indicated that she did not believe that the sarcoid 
was currently active.  

In the private medical statement from Dr. L. dated on April 
11, 2002, Dr. L. indicated that recent studies showed that 
the Veteran's serum angiotensin converting enzyme level was 
within normal limits at 17 units per liter. Dr. L. stated 
that normal values were between 8 and 52.  According to Dr. 
L., if the Veteran had active sarcoid doses, she would expect 
levels much greater than 52.  Upon physical examination, the  
Veteran's breath sounds were clear.  The Veteran's chest x-
ray showed no consolidation, edema, or hilar adenopathy.  In 
regard to an impression, Dr. L. noted that she suspected that 
the Veteran was deconditioned as his labs, chest x-ray, 
pulmonary functions, and arterial blood gasses were all 
satisfactory.  According to Dr. L., there was no evidence of 
active sarcoid disease.

In October 2002, the Veteran underwent a VA eye examination.  
At that time, the examining physician noted that the Veteran 
had a longstanding history of a macular scar in the left eye, 
originally diagnosed in 1951.  The examiner reported that in 
1963, the Veteran was diagnosed with pulmonary sarcoidosis by 
biopsy and was treated with prednisone and INH, but had 
required no treatment since then.  The examiner indicated 
that according to the Veteran, the macular scar may have been 
due to the sarcoidosis.  The Veteran stated that he never had 
any change in his vision in the left eye since the initial 
diagnosis was made in 1951.  According to the examiner, the 
Veteran's sarcoidosis required no treatment since the 
original diagnosis was made, but that the Veteran had recent 
complaints of increasing shortness of breath.  Following the 
physical examination, the impression was of an old 
chorioretinal scar in the macula of the left eye which was 
consistent with the  Veteran's symptomatology.  The examiner 
opined that it was impossible to determine the exact etiology 
of the scar, but that it was possible that it may be related 
to an old sarcoid granuloma.  According to the examiner, an 
alternative theory was that the scar could be a congenital 
toxoplasmosis, but that the exact etiology could not be 
determined at present.  The examiner reported that the 
Veteran's symptoms had been stable for the last 50 years and 
there was no evidence by history of reactivation of 
inflammation in the left eye.  The examiner noted that the 
cluster of stellate melanocytes on the anterior surface of 
the lens in the left eye could possibly suggest an old 
inflammatory episode, but they were not specific.

A VA respiratory examination was conducted in October 2002.  
At that time, the examiner stated that the Veteran's primary 
complaint was longstanding shortness of breath.  According to 
the examiner, in 1963, the Veteran was diagnosed with 
sarcoidosis.  The examiner reported that the Veteran also had 
some scar tissue in his left eye allegedly related to 
sarcoidosis.  Following the physical examination, the Veteran 
was diagnosed with the following:  (1) sarcoidosis (by 
history, per biopsy in 1963), and (2) mild airway disease, 
chronic obstructive pulmonary disease.  The examiner stated 
that at the time of the examination, the Veteran had a chest 
x-ray taken which was reported to have negative lung fields.  
According to the examiner, a review of the Veteran's claims 
file showed that pulmonary function tests taken in March 2002 
revealed normal lung volumes, diffusing capacity was within 
normal limits, and the impression was early airway disease.  
In addition, the examiner noted that the Veteran was examined 
by a private pulmonologist in April 2002 who opined that 
there was no evidence of active sarcoidosis.  The examiner 
stated that he agreed with the pulmonologist's impression 
that there was no current evidence of active sarcoidosis.  
According to the examiner, the Veteran's respiratory troubles 
were due to lack of elasticity of the pulmonary tissues and 
represented general airway disease.  The examiner reported 
that he did not believe that the Veteran's lung condition was 
secondary to sarcoidosis of the eye.

In a private medical statement from M.E.B., M.D., dated in 
December 2002, Dr. B. indicated that he had seen the Veteran 
in 1995 for a skin condition which he felt was consistent 
with sarcoidosis.

In a private medical statement from Dr. C.M.G., dated in 
February 2003, Dr. G. restated his opinion that the Veteran's 
left eye scarring was probably related to an inflammatory 
process related to his sarcoidosis.  Dr. G also opined that 
the Veteran suffered from sarcoid uveitis.

In September 2003, the RO received inpatient treatment 
records from the VA Hospital (VAH) in Buffalo, New York, 
which showed that the Veteran was hospitalized from April to 
May 1964.  Upon admission, it was noted that the  Veteran had 
been experiencing shortness of breath for the past two 
months.  While the Veteran was hospitalized, he had a 
supraclavicular node biopsy taken which showed a 
granulomatous process.  The diagnosis was sarcoidosis.  The 
Veteran's discharge diagnosis was pulmonary sarcoidosis, 
treated and improved.

In support of his contentions, the Veteran submitted a VA 
computerized tomography (CT) report, dated in September 2003, 
VA Medical Center (VAMC) outpatient treatment records, dated 
in October 2003, and a private medical statement from S.D., 
M.D., dated in October 2003.  The September 2003 VA CT report 
shows that at that time, the Veteran underwent a CT scan of 
his chest which was reported to show no evidence of acute 
cardiopulmonary process.  It was also noted that there was a 
subtle opacity in the middle lobe which was likely of no 
clinical significance.

The VAMC outpatient treatment records reflect that in October 
2003, the Veteran underwent a routine retinal screening in 
the ophthalmology department .  The impression was that the 
Veteran had a cycloplegia retinoscopy scar of the left eye 
which was possibly secondary to sarcoidosis.  The records 
also show that in October 2003, the Veteran was examined in 
the pulmonary clinic.  At that time, it was noted that in 
1963, the Veteran was diagnosed with sarcoidosis after 
complaints of an upper abdominal sensation of pressure.  The 
Veteran was subsequently treated, with complete resolution of 
his abdominal symptoms.  It was reported that he had a five 
year history of dyspnea on exertion.  Following the physical 
examination, the assessment was that there was radiological, 
clinical, and physiological evidence of old sarcoidosis, with 
no evidence of current active disease.

In the private medical statement from Dr. S.D., dated in 
October 2003, Dr. D. stated that he had recently evaluated 
the Veteran at the Bascom Palmer Eye Institute.  Dr. D. 
indicated that the Veteran was seeking a second opinion 
regarding the etiology of a retinal scar in his left eye.  
According to Dr. D., by history, that lesion was noted in 
1951 after a decrease of vision in the left eye.  The Veteran 
also had a history of sarcoidosis.  Dr. D. reported that an 
optical coherence tomography was performed, which disclosed 
mild thinning of the retina in the left eye associated with 
the area of atrophy.  The impression was chorioretinal 
atrophy in the left eye.  Dr. D. stated that the left eye 
chorioretinal atrophy appeared to be currently stable, with 
no evidence of subretinal neovascularization or subretinal 
fluid and/or intraretinal fluid.  According to Dr. D., the 
cause of the atrophy may be secondary to the sarcoidosis, as 
well as other types of inflammation and trauma.  Dr. D. 
reported that the Veteran had provided no history of trauma.

In September 2004, a hearing was conducted at the RO before 
the undersigned Veterans Law Judge.  At that time, the 
Veteran testified that it was his opinion that he developed 
sarcoidosis while he was in the military, but that it was 
never diagnosed.  The  Veteran stated that due to his 
sarcoidosis, he developed problems in his left eye and sought 
medical treatment.  He reported that following his discharge, 
he continued to experience sarcoidosis and was diagnosed with 
pulmonary sarcoidosis in 1964.  According to the Veteran, at 
present, he continued to suffer from sarcoidosis.  

A July 2005 statement from Dr. G. reads as follows:  "I 
examined [the Veteran] on April 2, 2005, for the fourth time.  
Again, I say he suffers from Sarcoid Uveitis.  His condition 
was caused more likely than less likely by Sarcoidosis in 
1951 while in the US Army."  A September 2006 treatment 
record from Dr. J.H.L., an ophthalmologist shows that the 
Veteran had a left superotemporal juxtafoveal macular scar, 
but no sign of active ophthalmic manifestations of 
sarcoidosis.  A November 2006 statement from Dr. K. reflects 
a diagnosis of left maculopathy.  Dr. K. stated he would 
defer to Dr. G.'s opinion as to the etiology of the Veteran's 
maculopathy, but that differential diagnoses would include 
stroke, mass lesion, vascular malformation, as well as focal 
involvement secondary to neurosarcoidosis.  He also noted 
that there was no active evidence of sarcoidosis on clinical 
examination. 

Reports of VA outpatient medical care dated from 2003 to 
2009, obtained pursuant to the Board's 2007 remand, do not 
contain any references to active sarcoidosis or any medical 
opinion as to the etiology of the Veteran's left retinal 
scar.  

Also pursuant to the Board's remand, the Veteran underwent 
two VA examinations in September 2009.  Both examiners were 
provided with the Veteran's claims file and were able to 
review his service medical records, VA medical records, 
including the 1964 hospitalization for treatment of pulmonary 
sarcoidosis, and the statements provided by the Veteran's 
private physicians.  Additionally, both examiners performed 
clinical examinations of the Veteran himself.  

Following the examination, the optometric examiner rendered a 
diagnosis of macular retinal pigment epithelium atrophy of 
the left eye.  In response to the question of whether the 
Veteran's left eye problem was secondary to sarcoidosis, the 
examiner stated that any attempt to label the non-specific 
retinal finding with a diagnosis over 50 years after the 
incident would be completely speculative.  He provided the 
following explanation:  

Ocular sarcoidosis can present in a wide variety of 
ways and can affect essentially any structure of the 
eye.  The overall problem no matter what tissue is 
affected is a non-specific inflammation of the tissue.  
The records from 1951 have sparse information, but the 
documentation that was present described fluid in the 
macula of the left eye with retinal striae.  No 
vitritis, anterior uveitis, retinal granuloma, optic 
nerve edema, hemorrhage or exudation was mentioned in 
this report.  Over the course of a month, the fluid 
resolved spontaneously without any treatment, either 
ocularly or orally.  The non-specific diagnosis of 
serous macular detachment was given at the acute event.  
As mentioned previously, sarcoidosis can present in 
almost any variety when dealing with the eye.  Having 
central macular fluid in one eye without any other 
inflammatory signs or symptoms associated would be 
exceptionally rare for possible ocular sarcoidosis.  
However, it is essentially impossible to determine the 
validity of the findings as the diagnostic tools in 
1951 [were] nowhere near what they are today.  Macular 
atrophy/scarring can occur from any of 100's of 
different things, none of which would be able to be 
confirmed or refuted at this stage of examinations.  
The vision has remained stable since the incident in 
1951, and the other retinal and neuro-opthalmalic 
specialists that have examined this patient have all 
confirmed that the lesion has remained inactive.  At 
this time I believe the likelihood of this lesion being 
caused by an early presentation of sarcoidosis is 
exceptionally low, especially in light of the recorded 
acute findings from 1951, and any attempt to label this 
non-specific retinal finding with a diagnosis over 50 
years after the incident would be completely 
speculative.  

The pulmonary examiner rendered a diagnosis of sarcoidosis 
with obstructive and restrictive respiratory disease.  The 
examiner noted that sarcoidosis is a chronic condition, 
meaning that "the Veteran without a doubt still has it," 
although his sarcoid is stable without active disease.  As to 
the question of whether the Veteran's sarcoidosis was 
initially manifested during service, the examiner again noted 
his review of the Veteran's service treatment records and 
records of the 1964 hospitalization for sarcoidosis and 
stated, "The Veteran did not have any pulmonary or skin 
manifestations of sarcoidosis in service.  For this reason, I 
cannot determine based on a pulmonary or dermatologic 
evaluation if the onset of sarcoidosis was in service."  

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as sarcoidosis becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran contends that he initially contracted sarcoidosis 
during service, when he sustained an infection and detachment 
of his left retina.  At the time, the infection was diagnosed 
merely as retinitis, however, and the episode was not 
identified as a sarcoid-related retinitis.  Service 
connection for residuals of retinitis was granted upon his 
discharge from service and the Veteran has been in receipt of 
a 10 percent compensation rating for residuals of retinitis 
of the left eye ever since.  

VA medical records dated in 1964 reflect the Veteran's 
initial diagnosis and treatment for sarcoidosis, affecting 
his lungs.  The disease was successfully treated and went 
into remission after the 1964 hospitalization.  That the 
Veteran has sarcoidosis is not at issue, here.  Rather, the 
issue involves when sarcoidosis was first manifested.  If the 
sarcoidosis was first manifested in his left retina, later 
reappearing in his lungs, as the Veteran contends, then 
service connection would be warranted, as the sarcoidosis 
would be deemed to have been incurred in service.  However, 
if the initial manifestation of sarcoidosis was in fact in 
1964, more than a decade after the Veteran's discharge from 
service, then no relationship to service is demonstrated and 
no relationship to service may be presumed under law.  

In other words, the crux of this case revolves around the 
medical evidence of record and the interpretation of the 
various medical opinions which have been presented.  Although 
the Veteran's argument is a cogent one, because he himself 
possesses no special medical expertise, it remains simply an 
argument which is not entitled to evidentiary weight.  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The medical opinions which support the Veteran's claim 
consist of the statements made by Dr. G., Dr. D., Dr. K., and 
the October 2003 VA treatment report.  As the Veteran notes, 
these physicians are experts in retinopathy (Dr. G. and Dr. 
D.), and neuro-opthalmology (Dr. K.).  Likewise the October 
2003 VA treatment visit was a routine retinal screening.  
However, it does not appear that any of these providers had 
reviewed the Veteran's service medical records or the 1964 
hospital records reflecting the initial diagnosis of 
sarcoidosis.  Thus, their opinions were informed only by the 
Veteran's own history, rather than by the contemporaneous 
medical evidence.  Further, none of these physicians provided 
much in the way of supporting analysis or rationale for their 
conclusion that the Veteran's current retinal scarring was 
caused by sarcoidosis.  A medical opinion that contains only 
data and conclusions without any supporting analysis is 
accorded little weight.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  To the extent that Dr. D. and Dr. K. 
qualified their opinions by stating that sarcoidosis was only 
one of the possible causes of the Veteran's retinal atrophy, 
these opinions can reasonably be said to conform with the 
explanation provided by the 2009 VA optometric examiner.  
Also see Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

As set forth above, the conclusions of the VA examiners in 
2009 were informed by review of the relevant medical 
evidence, to include the medical opinions provided by the 
Veteran, his service medical records, and the 1964 
hospitalization records.  We find the detailed analysis in 
the opinion provided by the VA optometrist to be particular 
persuasive, as the examiner explained why the conclusion that 
the Veteran's current retinal scarring might have been caused 
by sarcoidosis is purely speculative and delineated in detail 
his reasons for so concluding.  Even after reviewing the 
service records of treatment in 1951, the examiner was unable 
to identify sarcoidosis as a more likely cause of the 
Veteran's left eye problems, than multiple other potential 
causes.  Furthermore, the examiner's explanation as to the 
unlikelihood of sarcoidosis affecting only one eye is 
particularly persuasive.  

In summary, the Board holds that the medical evidence of 
record, while admittedly somewhat murky, overall does not 
support the Veteran's claim that the retinitis in service 
represented the initial manifestation of his later-diagnosed 
sarcoidosis.  Although the opinions of the Veteran's own 
ophthalmologic experts have been duly considered, they are 
not so persuasive as to place the evidence into equipoise.  
For the reasons explained above, the Board chooses to accord 
greater probative value to the better-explained and more 
fully-supported medical opinions rendered in 2009.  Thus, we 
find that sarcoidosis was initially manifested in 1964, long 
after the Veteran's period of service, and outside the time 
period during which a chronic disability such as sarcoidosis 
may be presumed under law to have been incurred during 
service.  No other connection to service is shown in the 
evidence of record either.  As the chest X-ray studies taken 
upon separation from service and in July 1953 were negative, 
we find that sarcoidosis had not affected the Veteran's lungs 
at that time, and the preponderance of the evidence is 
against any finding that sarcoidosis was manifested prior to 
1964. 

The Board notes that even if sarcoidosis were found to be 
related to service, the VA benefits system is designed to pay 
compensation only for current disability.  In this case, the 
evidence does not show that the Veteran's sarcoidosis is 
currently active.  According to the evidence of record, he 
appears to have had only two active episodes of a disease 
which can sometimes even lead to death, having had only the 
1964 episode followed by a single mild skin involvement in 
2002.  Furthermore, as noted above, we observe that the 
Veteran is in receipt of service connection for residuals of 
retinitis and has been receiving compensation for that 
disability for more than fifty years now.  Thus, he is being 
compensated for the left eye disability which is shown to 
have manifested during service.  

The preponderance of the evidence is against the Veteran's 
claim and the appeal for service connection for sarcoidosis 
must be denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for sarcoidosis is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


